Exhibit 10.2

 

Amended and Restated

 

Committed Line Of Credit Note

[g34751kgi001.jpg]

(Multi-Rate Options)

 

$3,000,000.00

January       , 2011

 

FOR VALUE RECEIVED, NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (the
“Borrower”), with an address at 4201 Woodland Road, Circle Pines, Minnesota
55014, promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the
“Bank”), in lawful money of the United States of America in immediately
available funds at its offices located at 1900 East 9th Street, Cleveland, Ohio
45202, or at such other location as the Bank may designate in writing from time
to time, the principal sum of THREE MILLION AND 00/100 DOLLARS ($3,000,000.00)
(the “Facility”) or such lesser amount as may be advanced to or for the benefit
of the Borrower hereunder, together with interest accruing on the outstanding
principal balance from the date hereof, all as provided below.

 

1.                                      Advances.  The Borrower may request
advances, repay and request additional advances hereunder until the Expiration
Date, subject to the terms and conditions of this Note and the Loan Documents
(as hereinafter defined).  The “Expiration Date” shall mean January 10, 2012, or
such later date as may be designated by the Bank by written notice from the Bank
to the Borrower. The Borrower acknowledges and agrees that in no event will the
Bank be under any obligation to extend or renew the Facility or this Note beyond
the Expiration Date.  The Borrower may request advances hereunder upon giving
oral or written notice to the Bank by 11:00 a.m. (Cleveland, Ohio time) (a) on
the day of the proposed advance, in the case of advances to bear interest under
the Base Rate Option (as hereinafter defined) and (b) three (3) Business Days
prior to the proposed advance, in the case of advances to bear interest under
the LIBOR Option (as hereinafter defined), followed promptly thereafter by the
Borrower’s written confirmation to the Bank of any oral notice.  The aggregate
unpaid principal amount of advances under this Note shall not exceed the face
amount of this Note.

 

2.                                      Rate of Interest.  Each advance
outstanding under this Note will bear interest at a rate or rates per annum as
may be selected by the Borrower from the interest rate options set forth below
(each, an “Option”):

 

(i)                                     Base Rate Option.  A rate of interest
per annum which is at all times equal to the Base Rate.  If and when the Base
Rate changes, the rate of interest with respect to any advance to which the Base
Rate Option applies will change automatically without notice to the Borrower,
effective on the date of any such change.  There are no required minimum
interest periods for advances bearing interest under the Base Rate Option.

 

(ii)                                  LIBOR Option.  A rate per annum equal to
(A) LIBOR plus (B) two hundred fifteen (215) basis points (2.15%), for the
applicable LIBOR Interest Period.

 

For purposes hereof, the following terms shall have the following meanings:

 

“Base Rate” shall mean the Prime Rate.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Cleveland, Ohio.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage.

 

Form 8B - OH (COJ)  Rev. 11/10

 

--------------------------------------------------------------------------------


 

“LIBOR” shall mean, with respect to any advance to which the LIBOR Option
applies for the applicable LIBOR Interest Period, the interest rate per annum
determined by the Bank by dividing (the resulting quotient rounded upwards, at
the Bank’s discretion, to the nearest 1/100th of 1%) (i) the rate of interest
determined by the Bank in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the eurodollar
rate two (2) Business Days prior to the first day of such LIBOR Interest Period
for an amount comparable to such advance and having a borrowing date and a
maturity comparable to such LIBOR Interest Period by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage.

 

“LIBOR Interest Period” shall mean, as to any advance to which the LIBOR Option
applies, the period of one (1), two (2), or three (3) months as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
commencing on the date of disbursement of an advance (or the date of conversion
of an advance to the LIBOR Option, as the case may be) and each successive
period selected by the Borrower thereafter; provided that, (i) if a LIBOR
Interest Period would end on a day which is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the LIBOR Interest Period shall end on the next
preceding Business Day, (ii) the Borrower may not select a LIBOR Interest Period
that would end on a day after the Expiration Date, and (iii) any LIBOR Interest
Period that begins on the last Business Day of a calendar month (or a day for
which there is no numerically corresponding day in the last calendar month of
such LIBOR Interest Period) shall end on the last Business Day of the last
calendar month of such LIBOR Interest Period.

 

“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

 

“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate.  The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers.  The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).

 

LIBOR and the Daily LIBOR Rate shall be adjusted with respect to any advance to
which the LIBOR Option or Base Rate Option applies, as applicable, on and as of
the effective date of any change in the LIBOR Reserve Percentage.  The Bank
shall give prompt notice to the Borrower of LIBOR or the Daily LIBOR Rate as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

 

If the Bank determines (which determination shall be final and conclusive absent
manifest error) that, by reason of circumstances affecting the eurodollar market
generally, deposits in dollars (in the applicable amounts) are not being offered
to banks in the eurodollar market for the selected term, or adequate means do
not exist for ascertaining LIBOR, then the Bank shall give prompt notice thereof
to the Borrower. Thereafter, until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (a) the
availability of the LIBOR Option shall be suspended, and (b) the interest rate
for all advances then bearing interest under the LIBOR Option shall be converted
at the expiration of the then current LIBOR Interest Period(s) to the Base Rate
Option.

 

2

--------------------------------------------------------------------------------


 

In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive absent manifest error) that any
enactment, promulgation or adoption of or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Bank
with any guideline, request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for the Bank to make or maintain or fund loans based on
LIBOR, the Bank shall promptly notify the Borrower. Upon receipt of such notice,
until the Bank notifies the Borrower that the circumstances giving rise to such
determination no longer apply, (a) the availability of the LIBOR Option shall be
suspended, and (b) the interest rate on all advances then bearing interest under
the LIBOR Option shall be converted to the Base Rate Option either (i) on the
last day of the then current LIBOR Interest Period(s) if the Bank may lawfully
continue to maintain advances based on LIBOR to such day, or (ii) immediately if
the Bank may not lawfully continue to maintain advances based on LIBOR.

 

The foregoing notwithstanding, it is understood that the Borrower may select
different Options to apply simultaneously to different portions of the advances
and may select up to four (4) different interest periods to apply simultaneously
to different portions of the advances bearing interest under the LIBOR Option. 
Interest hereunder will be calculated based on the actual number of days that
principal is outstanding over a year of 360 days. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law.

 

3.                                      Interest Rate Election.  Subject to the
terms and conditions of this Note, at the end of each interest period applicable
to any advance, the Borrower may renew the Option applicable to such advance or
convert such advance to a different Option; provided that, during any period in
which any Event of Default (as hereinafter defined) has occurred and is
continuing, any advances bearing interest under the LIBOR Option shall, at the
Bank’s sole discretion, be converted at the end of the applicable LIBOR Interest
Period to the Base Rate Option and the LIBOR Option will not be available to
Borrower with respect to any new advances (or with respect to the conversion or
renewal of any existing advances) until such Event of Default has been cured by
the Borrower or waived by the Bank.  The Borrower shall notify the Bank of each
election of an Option, each conversion from one Option to another, the amount of
the advances then outstanding to be allocated to each Option and where relevant
the interest periods therefor. In the case of converting to the LIBOR Option,
such notice shall be given at least three (3) Business Days prior to the
commencement of any LIBOR Interest Period.  If no interest period is specified
in any such notice for which the resulting advance is to bear interest under the
LIBOR Option, the Borrower shall be deemed to have selected a LIBOR Interest
Period of one month’s duration. If no notice of election, conversion or renewal
is timely received by the Bank with respect to any advance, the Borrower shall
be deemed to have elected the Base Rate Option.  Any such election shall be
promptly confirmed in writing by such method as the Bank may require.

 

4.                                      Advance Procedures.  A request for
advance made by telephone must be promptly confirmed in writing by such method
as the Bank may require.  The Borrower authorizes the Bank to accept telephonic
requests for advances, and the Bank shall be entitled to rely upon the authority
of any person providing such instructions.  The Borrower hereby indemnifies and
holds the Bank harmless from and against any and all damages, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) which may arise or be created by the acceptance of such telephone
requests or making such advances other than damages, losses, liabilities, costs
and expenses resulting from the gross negligence or willful misconduct of the
Bank.  The Bank will enter on its books and records, which entry when made will
be presumed correct absent manifest error, the date and amount of each advance,
the interest rate and interest period applicable thereto, as well as the date
and amount of each payment.

 

5.                                      Payment Terms.  The Borrower shall pay
accrued interest on the unpaid principal balance of this Note in arrears: 
(a) for the portion of advances bearing interest under the Base Rate Option, on
the 30th day of each month during the term hereof, (b) for the portion of
advances bearing interest under the LIBOR Option, on the last day of the
respective LIBOR Interest Period for such advance, (c) if any LIBOR Interest
Period is longer than three (3) months, then also on the three (3) month
anniversary of such interest period and every three (3) months

 

3

--------------------------------------------------------------------------------


 

thereafter, and (d) for all advances, at maturity, whether by acceleration of
this Note or otherwise, and after maturity, on demand until paid in full.  All
outstanding principal and accrued interest hereunder shall be due and payable in
full on the Expiration Date.

 

If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment.  The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due hereunder. Payments
received will be applied to charges, fees and expenses (including reasonable
attorneys’ fees), accrued interest and principal in any order the Bank may
choose, in its sole discretion.

 

6.                                      Late Payments; Default Rate.  If the
Borrower fails to make any payment of principal, interest or other amount coming
due pursuant to the provisions of this Note within fifteen (15) calendar days of
the date due and payable, the Borrower also shall pay to the Bank a late charge
equal to the lesser of five percent (5%) of the amount of such payment or
$100.00 (the “Late Charge”).  Such fifteen (15) day period shall not be
construed in any way to extend the due date of any such payment.  Upon maturity,
whether by acceleration, demand or otherwise, and at the Bank’s option upon the
occurrence of any Event of Default (as hereinafter defined) and during the
continuance thereof, each advance outstanding under this Note shall bear
interest at a rate per annum (based on the actual number of days that principal
is outstanding over a year of 360 days) which shall be three percentage points
(3%) in excess of the interest rate in effect from time to time under this Note
but not more than the maximum rate allowed by law (the “Default Rate”).  The
Default Rate shall continue to apply whether or not judgment shall be entered on
this Note.  Both the Late Charge and the Default Rate are imposed as liquidated
damages for the purpose of defraying the Bank’s expenses incident to the
handling of delinquent payments, but are in addition to, and not in lieu of, the
Bank’s exercise of any rights and remedies hereunder, under the other Loan
Documents or under applicable law, and any fees and expenses of any agents or
attorneys which the Bank may employ.  In addition, the Default Rate reflects the
increased credit risk to the Bank of carrying a loan that is in default.  The
Borrower agrees that the Late Charge and Default Rate are reasonable forecasts
of just compensation for anticipated and actual harm incurred by the Bank, and
that the actual harm incurred by the Bank cannot be estimated with certainty and
without difficulty.

 

7.                                      Prepayment.  The Borrower shall have the
right to prepay any advance hereunder at any time and from time to time, in
whole or in part; subject, however, to payment of any break funding
indemnification amounts owing pursuant to paragraph 8 below.

 

8.                                      Yield Protection; Break Funding
Indemnification.  The Borrower shall pay to the Bank on written demand therefor,
together with the written evidence of the justification therefor, all direct
costs incurred, losses suffered or payments made by Bank by reason of any change
in law or regulation or its interpretation imposing any reserve, deposit,
allocation of capital, or similar requirement (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) on the
Bank, its holding company or any of their respective assets as the Bank
reasonably and in good faith determines.  The Bank agrees that, as promptly as
practicable after becoming aware of the occurrence of any event or the existence
of a condition that would entitle the Bank to receive payments under this
Section 8, the Bank will, to the extent not inconsistent with internal policies
of the Bank and applicable legal or regulatory restrictions, take reasonable
measures to reduce any additional amounts that would otherwise be payable to the
Bank under this Section 8.  In addition, the Borrower agrees to indemnify the
Bank against any liabilities, losses or expenses (including, without limitation,
loss of margin, any loss or expense sustained or incurred in liquidating or
employing deposits from third parties, and any loss or expense incurred in
connection with funds acquired to effect, fund or maintain any advance (or any
part thereof) bearing interest under the LIBOR Option)  which the Bank sustains
or incurs as a consequence of either (i) the Borrower’s failure to make a
payment on the due date thereof, (ii) the Borrower’s revocation (expressly, by
later inconsistent notices or otherwise) in whole or in part of any notice given
to Bank to request, convert, renew or prepay any advance bearing interest under
the LIBOR Option, or (iii) the Borrower’s payment or prepayment (whether
voluntary, after acceleration of the maturity of this Note or otherwise) or
conversion of any advance bearing interest under the LIBOR Option on a day other
than the last day of the applicable LIBOR Interest Period.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything contained herein to the contrary, if the security the
loan evidenced by for this Note includes a mortgage against residential real
estate located in the State of Ohio containing two or fewer dwelling units, the
amount of the Borrower’s indemnification obligations hereunder shall not exceed
one percent (1.00%) of the original principal amount secured by the residential
mortgage during the first five (5) years after the date of this Note, and there
shall be no indemnification obligations arising from prepayments made after the
expiration of such five (5) year period.  A notice as to any amounts payable
pursuant to this paragraph given to the Borrower by the Bank shall, in the
absence of manifest error, be conclusive and shall be payable upon demand. The
Borrower’s indemnification obligations hereunder shall survive the payment in
full of the advances and all other amounts payable hereunder.

 

9.                                      Other Loan Documents.  This Note is
issued in connection with a Loan Agreement between the Borrower and the Bank,
dated on or before the date hereof, and the other agreements and documents
executed and/or delivered in connection therewith or referred to therein, the
terms of which are incorporated herein by reference (as amended, modified or
renewed from time to time, collectively the “Loan Documents”), and is secured by
the property (if any) described in the Loan Documents and by such other
collateral as previously may have been or may in the future be granted to the
Bank to secure this Note.

 

10.                               Events of Default.  The occurrence of any of
the following events will be deemed to be an “Event of Default” under this Note:
(i) the nonpayment of any principal, interest or other indebtedness under this
Note when due; (ii) the occurrence of any event of default or any default, or
any Obligor’s failure to observe or perform any covenant or other agreement,
under or contained in any Loan Document or any other document now or in the
future evidencing or securing any debt, liability or obligation of any Obligor
to the Bank; provided, however, that, no such failure to observe or perform any
such covenant or other agreement (excluding financial covenants, financial
reporting covenants, and negative covenants) shall constitute an Event of
Default unless such failure continues for a period of 10 days after the earlier
to occur of (a) the date when any Obligor becomes aware of such failure and
(b) the date when the Bank gives written notice to the Borrower of such failure;
(iii) the filing by or against any Obligor of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship or
similar proceeding (and, in the case of any such proceeding instituted against
any Obligor, such proceeding is not dismissed or stayed within sixty (60) days
of the commencement thereof, provided that the Bank shall not be obligated to
advance additional funds hereunder during such period); (iv) any assignment by
any Obligor for the benefit of creditors, or any levy, garnishment, attachment
or similar proceeding is instituted against all or any material portion of the
property of any Obligor held by or deposited with the Bank; (v) a default with
respect to any other indebtedness with a principal amount in excess of $200,000,
individually or in the aggregate, of any Obligor for borrowed money, if the
effect of such default is to cause or permit the acceleration of such debt;
(vi) the commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of any Obligor to the
Bank; (vii) the entry of a final judgment against any Obligor and the failure of
such Obligor to discharge the judgment within thirty (30) days of the entry
thereof; (viii) any material adverse change in any Obligor’s business, assets,
operations, financial condition or results of operations, as determined in the
Bank’s good faith business judgment; (ix) any Obligor ceases doing business as a
going concern; (x) any representation or warranty made by any Obligor to the
Bank in any Loan Document or any other documents now or in the future evidencing
or securing the obligations of any Obligor to the Bank, is false, erroneous or
misleading in any material respect; (xi) the revocation or attempted revocation,
in whole or in part, of any guarantee by any Obligor; or (xii) the death,
incarceration, indictment or legal incompetency of any individual Obligor or, if
any Obligor is a partnership or limited liability company, the death,
incarceration, indictment or legal incompetency of any individual general
partner or member.  As used herein, the term “Obligor” means any Borrower and
any guarantor of, or any pledgor, mortgagor or other person or entity providing
collateral support for, the Borrower’s obligations to the Bank existing on the
date of this Note or arising in the future.

 

Upon the occurrence and during the continuance of an Event of Default:  (a) the
Bank shall be under no further obligation to make advances hereunder; (b) if an
Event of Default specified in clause (iii) or (iv) above shall occur, the
outstanding principal balance and accrued interest hereunder together with any
additional amounts payable hereunder shall be immediately due and payable
without demand or notice of any kind; (c) if any other

 

5

--------------------------------------------------------------------------------


 

Event of Default shall occur, the outstanding principal balance and accrued
interest hereunder together with any additional amounts payable hereunder, at
the Bank’s option and without demand or notice of any kind, may be accelerated
and become immediately due and payable; (d) at the Bank’s option, this Note will
bear interest at the Default Rate from the date of the occurrence of the Event
of Default until such time as the Event of Default is cured; and (e) the Bank
may exercise from time to time any of the rights and remedies available under
the Loan Documents or under applicable law.

 

11.                               Power to Confess Judgment.  The Borrower
hereby irrevocably authorizes any attorney-at-law, including an attorney
employed by or retained and paid by the Bank, to appear in any court of record
in or of the State of Ohio, or in any other state or territory of the United
States, at any time after the indebtedness evidenced by this Note becomes due,
whether by acceleration or otherwise, to waive the issuing and service of
process and to confess a judgment against the Borrower in favor of the Bank,
and/or any assignee or holder hereof for the amount of principal and interest
and expenses then appearing due from the Borrower under this Note, together with
costs of suit and thereupon to release all errors and waive all right of appeal
or stays of execution in any court of record.  The Borrower hereby expressly
(i) waives any conflict of interest of the attorney(s) retained by the Bank to
confess judgment against the Borrower upon this Note, and (ii) consents to the
receipt by such attorney(s) of a reasonable legal fee from the Bank for legal
services rendered for confessing judgment against the Borrower upon this Note. 
A copy of this Note, certified by the Bank, may be filed in each such proceeding
in place of filing the original as a warrant of attorney.

 

12.                               Right of Setoff.  In addition to all liens
upon and rights of setoff against the Borrower’s money, securities or other
property given to the Bank by law, the Bank shall have, with respect to the
Borrower’s obligations to the Bank under this Note and to the extent permitted
by law, a contractual possessory security interest in and a contractual right of
setoff against, and the Borrower hereby grants the Bank a security interest in,
and hereby assigns, conveys, delivers, pledges and transfers to the Bank, all of
the Borrower’s right, title and interest in and to, all of the Borrower’s
deposits, moneys, securities and other property now or hereafter in the
possession of or on deposit with, or in transit to, the Bank or any other direct
or indirect subsidiary of The PNC Financial Services Group, Inc., whether held
in a general or special account or deposit, whether held jointly with someone
else, or whether held for safekeeping or otherwise, excluding, however, all IRA,
Keogh,  and trust accounts.  Every such security interest and right of setoff
may be exercised without demand upon or notice to the Borrower.  Every such
right of setoff shall be deemed to have been exercised immediately upon the
occurrence of an Event of Default hereunder without any action of the Bank,
although the Bank may enter such setoff on its books and records at a later
time.  The Bank agrees to notify the Borrower promptly after any such setoff and
application; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application.

 

13.                               Indemnity.  The Borrower agrees to indemnify
each of the Bank, each legal entity, if any, who controls, is controlled by or
is under common control with the Bank, and each of their respective directors,
officers and employees (the “Indemnified Parties”), and to defend and hold each
Indemnified Party harmless from and against any and all claims, damages, losses,
liabilities and expenses (including all reasonable fees and charges of internal
or external counsel with whom any Indemnified Party may consult and all expenses
of litigation and preparation therefor) which any Indemnified Party incurs or
are asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Borrower), in connection with or arising out of or relating to the matters
referred to in this Note or in the other Loan Documents or the use of any
advance hereunder, whether (a) arising from or incurred in connection with any
breach of a representation, warranty or covenant by the Borrower, or (b) arising
out of or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses attributable to
an Indemnified Party’s gross negligence or willful misconduct.  The indemnity
agreement contained in this Section shall survive the termination of this Note,
payment of any advance hereunder and the assignment of any rights hereunder. 
The Borrower may participate at its expense in the defense of any such action or
claim.

 

6

--------------------------------------------------------------------------------


 

14.                               Miscellaneous.  All notices, demands,
requests, consents, approvals and other communications required or permitted
hereunder (“Notices”) must be in writing (except as may be agreed otherwise
above with respect to borrowing requests) and will be effective upon receipt.
Notices may be given in any manner to which the parties may separately agree,
including electronic mail.  Without limiting the foregoing, first-class mail,
facsimile transmission and commercial courier service are hereby agreed to as
acceptable methods for giving Notices. Regardless of the manner in which
provided, Notices may be sent to a party’s address as set forth above or to such
other address as any party may give to the other in writing for such purpose in
accordance with this paragraph.  No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity. 
No modification, amendment or waiver of, or consent to any departure by the
Borrower from, any provision of this Note will be effective unless made in a
writing signed by the Bank, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  The Borrower
agrees to pay on demand, to the extent permitted by law, all costs and expenses
incurred by the Bank in the enforcement of its rights in this Note and in any
security therefor, including without limitation reasonable fees and expenses of
the Bank’s counsel.  If any provision of this Note is found to be invalid,
illegal or unenforceable in any respect by a court, all the other provisions of
this Note will remain in full force and effect.  The Borrower and all other
makers and indorsers of this Note hereby forever waive presentment, protest,
notice of dishonor and notice of non-payment.  The Borrower also waives all
defenses based on suretyship or impairment of collateral.  If this Note is
executed by more than one Borrower, the obligations of such persons or entities
hereunder will be joint and several.  This Note shall bind the Borrower and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of the Bank and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without the Bank’s written consent and the Bank at any time may assign this
Note in whole or in part.

 

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located.  THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S
OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES.  The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction.  The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower.  The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

 

15.                               Amendment and Restatement.  This Note amends
and restates, and is in substitution for that certain Commercial Note in the
amended principal amount of $2,300,000.00 payable to the order of the Bank and
dated December 14, 2006 (as amended, the “Existing Note”).  However, without
duplication, this Note shall in no way extinguish, cancel or satisfy Borrower’s
unconditional obligation to repay all indebtedness evidenced by the Existing
Note or constitute a novation of the Existing Note.  Nothing herein is intended
to extinguish, cancel or impair the lien priority or effect of any security
agreement, pledge agreement or mortgage with respect to any Obligor’s
obligations hereunder and under any other document relating hereto.

 

7

--------------------------------------------------------------------------------


 

15.                               WAIVER OF JURY TRIAL.  THE BORROWER
IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE BORROWER MAY HAVE TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED
IN ANY OF SUCH DOCUMENTS.  THE BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER
IS KNOWING AND VOLUNTARY.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the confession of judgment and the waiver of jury trial,
and has been advised by counsel as necessary or appropriate.

 

WITNESS the due execution hereof, as of the date first written above, with the
intent to be legally bound hereby.

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL. 
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS,  FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

WITNESS / ATTEST:

 

NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Matthew Wolsfeld

 

 

 

 

Print Name:

 

 

Print Name: Matthew Wolsfeld

Title:

 

 

Title: CFO

(Include title only if an officer of entity signing to the right)

 

 

 

8

--------------------------------------------------------------------------------